Gaynor, J. (dissenting):
The code provides that a referee shall be entitled to $10 a day “for each day spent in the business of the reference”, unless “ a different rate of compensation ” be fixed by the consent of the parties before the trial or hearing begins. In this ease the parties changed the statutory rate only in respect, of sittings during the trial. They made no change in respect of the referee’s fees for the *364days he should spend on the case after-the trial was over. The stipulation was that the referee might employ a stenographer “ for the purposes of the trial”, such stenographer’s fees to be equally divided between the parties, and “ that the referee’s, fees shall be ten dollars per hour for each sitting”. How is not this plainly a provision for the trial only ? How can we deduce from it that the referee was to have no compensation for his work after the trial wras over ? Ho such thing was said, nor is it fairly inferable. The statute gave hirn the right to $10 a day therefor, and it cannot be denied him unless he gave it up by assenting to the stipulation, which said no such thing, but provided for the time, to be taken by the trial only. The case of Mead v. Tuckerman (105 N. Y. 557) is not in point.
Order affirmed, with ten dollars costs and disbursements.